Opinion issued November 9, 2017




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-16-00855-CV
                            ———————————
   DTM ASSETS, LP, A TEXAS LIMITED PARTNERSHIP AND DAVID
                      MCDONALD, Appellants
                                         V.
              FDNM, INC. A TEXAS CORPORATION, Appellee


                    On Appeal from the 164th District Court
                             Harris County, Texas
                       Trial Court Case No. 2013-42111


                          MEMORANDUM OPINION

      Appellants, DTM Assets, LP, and David McDonald, and appellee, FDNM,

Inc., have filed a “Joint Motion to Dismiss Appeal.” The parties state that they have

reached a settlement agreement, and they request that this Court dismiss the appeal
and order that each party bear their own costs. See TEX. R. APP. P. 42.1(a)(1),

43.2(f). No opinion has issued in this case. See TEX. R. APP. P. 42.1(c).

      Accordingly, we grant the parties’ joint motion and dismiss the appeal, with

costs taxed against the party incurring same. See TEX. R. APP. P. 42.1(a)(1), 43.2(f).

We further direct the Clerk to issue the mandate within ten days of this opinion. See

TEX. R. APP. P. 18.1(c).

                                  PER CURIAM


Panel consists of Chief Justice Radack and Justices Keyes and Caughey.




                                          2